         Case 2:20-cv-01321-RAJ Document 39 Filed 06/21/21 Page 1 of 2



1    David A. Bricklin, WSBA 7583                                                    Hon. Richard A. Jones
     bricklin@bnd-law.com                                                            Hon. Brian A Tsuchida
2    Alexander Sidles, WSBA 52832
3    sidles@bnd-law.com
     Bricklin & Newman, LLP
4    1424 Fourth Avenue, Suite 500
     Seattle, WA 98101
5    Telephone: (206) 264-8600
     Attorneys for Plaintiffs
6

7

8                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
9                                       SEATTLE DIVISION
10
       NORTH CASCADES
11     CONSERVATION COUNCIL; and
       KATHY JOHNSON,                                       NO. 2:20-cv-01321-RAJ-BAT
12
                                         Plaintiffs,
13                                                          MOTION FOR OVERLENGTH
               v.                                           OBJECTION
14

15     UNITED STATES FOREST SERVICE,                        NOTED FOR: JULY 2, 2021
       et al.,
16
                                       Defendants.
17

18           Pursuant to LCR 7(f), the North Cascades Conservation Council and Kathy Johnson

19   (hereinafter, “Plaintiffs”) move the Court for permission to file an overlength FRCP 72 Objection.

20   Petitioners timely filed their Objection on June 17 (Dkt. 38). On June 18, counsel for Defendants
21   pointed out that, while Plaintiffs had complied with the 12-page limit of FRCP 72, Magistrate Judge
22
     Tsuchida’s Report and Recommendation (Dkt. 37) set a page limit of six pages for any objections.
23
             Plaintiffs recognize that motions for overlength filings are supposed to be filed three days in
24
     advance of the filing, per LCR 7(f). Plaintiffs apologize to the Court for overlooking the six-page limit
25

26   in the Report. Nevertheless, Plaintiffs believe a 12-page Objection is appropriate here. Judge

                                                                                      Bricklin & Newman, LLP
                                                                                              Attorneys at Law
      MOTION FOR OVERLENGTH OBJECTION - 1                                               1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                               Seattle WA 98101
                                                                                             Tel. (206) 264-8600
                                                                                             Fax. (206) 264-9300
         Case 2:20-cv-01321-RAJ Document 39 Filed 06/21/21 Page 2 of 2



1    Tsuchida’s Report is 45 pages long and covers many issues of a technical nature, such as the scientific
2    data underlying the Forest Service’s determination that sufficient woodpecker habitat will be
3
     protected. Plaintiffs could not have briefed these issues in sufficient detail with only six pages.
4
             The environmental and economic stakes of this case are high, involving thousands of acres of
5
     forest slated for commercial harvest, and additional thousand acres for non-commercial thinning. See
6

7    Dkt. 37, at 6. In light of the stakes and the complexity of the issues, Plaintiffs ask the Court’s

8    indulgence for a 12-page objection.

9
             Dated this 21st day of June, 2021.
10

11                                                   Respectfully submitted,

12                                                   BRICKLIN & NEWMAN, LLP

13                                                   /s/ David A. Bricklin, WSBA No. 7583
                                                     /s/ Alexander Sidles, WSBA No. 52832
14
                                                     1424 Fourth Avenue, Suite 500
15                                                   Seattle, WA 98101
                                                     Telephone: 206-264-8600
16                                                   E-mail: bricklin@bnd-law.com, sidles@bnd-law.com
                                                     Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

                                                                                       Bricklin & Newman, LLP
                                                                                               Attorneys at Law
      MOTION FOR OVERLENGTH OBJECTION - 2                                                1424 Fourth Avenue, Suite 500
      NO. 2:20-CV-01321-RAJ-BAT                                                                Seattle WA 98101
                                                                                              Tel. (206) 264-8600
                                                                                              Fax. (206) 264-9300
